221 F.2d 878
95 U.S.App.D.C. 323
Henry M. FOWLER, Appellant,v.Emma GUSCHEWSKY et al., Appellees.
No. 12134.
United States Court of Appeals, District of Columbia Circuit.
Argued March 18, 1955.Decided April 7, 1955.Petition for Rehearing Denied May 26, 1955.

[95 U.S.App.D.C. 324] Mr. Milton Kaplan, Washington, D.C., with whom Mr. Stanley Klavan, Washington, D.C., was on the brief, for appellant.
Mr. Arthur J. Hilland, Washington, D.C., with whom Mr. S. Albert Mickler, Washington, D.C., was on the brief, for appellees.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit judges.
PER CURIAM.


1
The propounders of what purported to be last will and testament of Laura D. Shackelford appeal from a judgment of the United States District Court for the District of Columbia which denied probate, pursuant to a jury's finding that Mrs. Shackelford lacked mental capacity to make a will, and that her execution of the document in question had been obtained by fraud and deceit, and by undue influence, duress or coercion.


2
Appellant says the court erred in permitting a certain deposition to be read in evidence, and that his cross-examination of a witness as to her interest was erroneously limited.  He was also prejudiced, he says, by the fact that counsel for appellees constantly referred to a Dr. Cavanaugh and attempted to argue to the jury, that the doctor had examined Mrs. Shackelford, when the doctor's testimony had theretofore been held inadmissible.  Appellant also urges that the verdict was contrary to the evidence.


3
A careful consideration of the record convinces us that these contentions must be rejected.  We see no error.


4
Affirmed.